oe “ yAO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modiltedy'.:"

 

 

 

J fe
Page | of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

 

United States of America » + "+ JUDGMENT IN A CRIMINAL CASE
¥v. : / ‘ (For Offenses Committed On or After November 1, 1987)
Victor Villa-Villanueva © Case Number: 3:19-mj-24528
"Craig Joseph Leff _. |
Defendant's Attorney , fos ih, po =r

REGISTRATION NO. 91865298

 

THE DEFENDANT: ae 1 DEC 05 2019
pleaded guilty to count(s) 1 of Complaint

 

 

hes terse Pe cANRETY

 

 

 

 

 

 

 

. . IS DISTRICT Cou
C] was found guilty to count(s) BOUTHEAN veer Se é AGECRNUA
_after a plea of not guilty. om tale
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L! The defendant has been found not guilty on count(s) |
LC) Count(s) 7 dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term v yi,

_/EXTIME SERVED | 5 | days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the deferidant’s possession at the time of arrest upon their deportation or removal. -

C1 Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days -
. of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

* imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change ir in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

wh on Y, dh on —

DUSM HONORABLE F. A. GOSSETT II |
| _ UNITED STATES MAGISTRATE JUDGE

  

Received

Clerk’s Office Copy | -3:19-mj-24528
